Citation Nr: 9930071	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  98-10 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals, left medial meniscectomy currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971, and from March 1978 to September 1990.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1997 rating 
decision from the Montgomery, Alabama, Regional Office (RO), 
which increased a noncompensable rating in effect for left 
medial meniscectomy to 10 percent.  The veteran perfected a 
timely appeal to that decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left knee disability is productive of 
moderate impairment.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for postoperative 
residuals, left medial meniscectomy have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.7, 
Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim, which is plausible.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

It is recognized that disability of the musculoskeletal 
system is primarily the inability, due to damage or an 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part, which becomes 
painful on use must be regarded as seriously disabled.  
Functional impairment due to pain must be considered.  38 
C.F.R. §§ 4.40, 4,45, 4.59 (1999).  Deluca v. Brown, 8 
Vet.App. 202 (1995).

The RO has assigned a 10 percent rating for left medial 
meniscectomy in conjunction with the criteria set forth in 
the Schedule for Rating Disabilities, 38 C.F.R. § Part 4, 
Diagnostic Code 5257 (1999).

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, to include recurrent subluxation or 
lateral instability.  When there is slight impairment, a 10 
percent evaluation is warranted.  When there is moderate 
impairment, a 20 percent evaluation warranted.  When severe, 
a rating of 30 percent is provided.

The history of the veteran's left knee disability may be 
briefly described.  According to a private hospitalization 
record dated in June 1985, which was associated with the 
veteran's service medical records, the veteran underwent 
removal of loose body and partial medial meniscectomy.  The 
diagnoses were tear posterior horn medial meniscus, 
cartilaginous loose body, and incomplete tear of the anterior 
cruciate ligament.  In a service hospitalization record dated 
in February 1986, the underwent arthroscopy of the left knee, 
partial medial meniscectomy and partial synovectomy.  The 
diagnoses were mild degenerative arthritis of the left knee 
and degenerative posterior horn medial meniscus tear and 
synovitis of the left knee.

A Department of Veterans Affairs (VA) general medical 
examination was conducted in December 1990.  At that time, 
the diagnoses was left knee arthroscopy and ligamentous 
repair with some instability and occasional falling.

In a rating action dated in March 1991, the RO granted 
service connection for left medial meniscectomy, and assigned 
a noncompensable evaluation for that disability under the 
provisions of Diagnostic Code 5259.

A VA (fee basis) magnetic resonance imaging spectroscopy 
(MRI) dated in February 1997 showed tear of the posterior 
horn of the medial meniscus, probable meniscus cyst, 
posterior to the medial joint compartment, and poor 
definition and laxity of the anterior cruciate ligament.

A VA orthopedic examination of the right knee was conducted 
in May 1997.  At the time of the examination, the veteran 
reported complaints of left knee pain and swelling; that 
frequent episodes of his left knee collapsing; and that he 
had no stability in his left knee.  The examination showed 
that the veteran had a knee brace in place.  There were well 
healed arthroscopic scars with minimal swelling of the left 
knee.  He had lateral instability of his left knee .  Flexion 
of the left knee was to 134 degrees and extension of the 
right knee was to 0 degrees.  Rotation of the left knee was 
to 0 degrees.  Abduction of the left knee was to 0 degrees.  
Adduction of the left knee was to 0 degrees.  There was no 
evidence of any deformity of the left knee.  

X-rays of the left knee were indicated to have been normal.  
The diagnosis was postoperative arthroscopic meniscectomy 
times two, repair of the anterior cruciate ligament and 
removal of foreign body with residual pain, some loss of 
motion and lateral instability.

The veteran received intermittent treatment at a VA facility 
during 1997 and 1998 for several problems, including left 
knee pain.  A hearing was held at the RO in September 1998.  
At that time the veteran testified that he has constant pain 
in his left knee.  He experienced pain and swelling and every 
so often his knee goes out on him.  His symptoms worsen with 
activity.

A VA orthopedic examination was conducted in September 1998.  
At that time the veteran reported no flare-ups in that the 
left knee pain was constant.  He reported that his left knee 
pain begins when motion stops.  He discontinued wearing a 
brace because it caused pain in his right knee.  The veteran 
stated that he was a student in business administration and 
that his knee did not interfere with his activities.

The examination showed that his gait was excellent.  There 
were 3 small arthroscopic scars on the left knee.  It was 
reported that motion stopped when pain began.  Left knee 
flexion was to 134 degrees and extension was to 0 degrees.  
X-rays of the left knee did not reveal any abnormality.  The 
diagnosis was meniscectomy of the left knee, with no loss of 
function due to pain.

To summarize, the veteran's statements are deemed competent 
with regard to the description of the symptoms of his right 
knee disability.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record in conjunction with the 
pertinent rating criteria as previously set forth.

In this regard, the February 1997 MRI showed a tear of the 
posterior horn of the medial meniscus.  Additionally, the May 
1997 VA orthopedic examination showed lateral instability of 
the left knee.  The September 1998 VA orthopedic examination 
showed slight limitation of flexion of the left knee.  The 
veteran has reported complaints of constant left knee pain, 
and swelling frequent episodes of his left knee collapsing.

After reviewing the medical evidence, which confirms a tear 
in the posterior horn of the meniscus, in conjunction with 
the veteran's complaints and symptoms, it is the Board's 
judgment that the degree of impairment resulting from the 
left knee disorder more nearly approximates the criteria for 
the next higher evaluation.  Accordingly, a 20 percent rating 
is warranted for moderate impairment under Diagnostic Code 
5257.  38 C.F.R. § 4.7.

However, this same evidence does not demonstrate that a 
rating in excess of 20 percent is warranted.  There is no 
evidence of severe impairment of the left knee, with 
recurrent subluxation or lateral instability.  Recent x-rays 
showed no arthritis and the examiner indicated that there was 
no functional impairment due to pain, apparently as it 
involved his activities as a student.  Additionally, the 
scars were asymptomatic.

In rendering this decision, the Board has also considered the 
various other provisions of 38 C.F.R. Parts 3 and 4 in 
accordance with Schafrath v. Derwinski, 1 Vet.App. 589 
(1991), but finds that they do not provide a basis upon which 
to grant an evaluation higher than 20 percent.


ORDER

A 20 percent evaluation for postoperative residuals, left 
medial meniscectomy is granted, subject to the laws and 
regulations governing the award and disbursement of monetary 
benefits.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

